On Petition for a Rehearing.
New, J.
The appellee has filed a petition for a rehearing in this case, and earnestly insists that the same be granted.
The principal reason urged is that the evidence fails to sustain the material allegations in the complaint.
This question was fully considered by the court in deciding the ease, and we find no reason for changing our conclusions as heretofore stated.
The complaint and evidence were substantially set out in the principal opinion, and we need not do so here, except so much as may be necessary to pass upon this petition.
It is alleged in the complaint that the injury to appellant’s property occurred while he was in his buggy, 'drawn by a good gentle horse, driving over and across said railroad crossing, and said railroad track and switch, at the time using due care and caution, etc.
It is also alleged that after the engineer reversed his engine it immediately started west, in the direction of the crossing, at a rapid rate of speed, etc.
The evidence shows that the appellant had crossed over said crossing to a point on the same, where the hind wheels of his buggy were about five or six feet north of the track, when his horse became frightened and commenced backing, etc. The evidence clearly supports the allegation that the injury occurred while appellant was crossing over said crossing, railroad track, etc, The space occupied by appellee’s track is not the entire crossing, and the fact that his buggy had passed over the north rail, as shown by the evidence, was not a showing contrary to the complaint.
Filed Dec. 15, 1892.
The fact that the evidence showed that after the engineer reversed his engine and started west, toward the crossing, he caused the same to move along over the track, slowly, to the point where the injury occurred, is not a failure to support the allegation in the complaint that the engineer reversed his engine and started west in the direction of the crossing at a rapid rate of speed. It is not alleged that the engine passed over the track at a rapid rate of speed, but that it started at a rapid rate. What one person might consider and call a rapid rate another might consider moving slowly. It would certainly be drawing the line entirely too close to say the evidence did not sustain the theory of the complaint.
Counsel for appellee cite a number of authorities, which lay down the rule, that the theory of the complaint must be sustained by the evidence, and that the complaining party must be bound by the theory upon which his complaint rests.. With these authorities we agree, but we think the evidence in this case clearly sustains the theory of the complaint.
The petition for a rehearing is overruled.